Citation Nr: 1115145	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including hypertension. 

2.  Entitlement to an initial evaluation in excess of 10 percent for costochondritis.  

3.  Entitlement to an effective date earlier than March 20, 2008 for the grant of service connection for tear, supraspinatus tendon, left shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for tear, supraspinatus tendon, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from March 6, 1982 to July 1, 1982 and October 6, 2001 to November 29, 2001 with periods of inactive service in the Texas Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas regional office (RO) of the Department of Veterans Affairs (VA).  In September 2003, the RO granted service connection for costochondritis and assigned an initial disability evaluation of 10 percent effective November 30, 2001.  In October 2005, a Decision Review Officer (DRO) denied service connection for left shoulder condition and cardiovascular problems, including hypertension as secondary to the use of Vioxx in service.  A March 2009 rating decision issued by the Appeals Management Center (AMC) in Washington, D. C. recharacterized the issue as chronic costochondritis, left shoulder, and increased the rating to 20 percent effective March 20, 2008.  

In August 2009, the Board dismissed the claim for service connection for a left shoulder disorder because the March 2009 rating decision had effectively granted service connection for the left shoulder disability.  At the same time the Board indicated that the costochondritis and left shoulder disabilities should be rated separately.  In a February 2011 decision, a DRO assigned a separate 10 percent rating for tear, supraspinatus tendon, left shoulder, effective March 20, 2008.  At the same time, the DRO continued the 10 percent rating previously awarded for costochondritis of the ribs finding that the two separate 10 percent ratings resulted in the same 20 percent evaluation that was awarded when the disabilities were combined as one of "costochondritis, left shoulder". 

The Veteran disagreed with the February 2011 decision including the effective date for the grant of service connection for his left shoulder disorder as well as the assigned rating.  A statement of the case as it relates to the effective date of service connection and the initial 10 percent rating for the left shoulder disorder has yet to be issued and these claims are not currently before the Board.  As the RO properly separated the issues of costochondritis and a left shoulder disorder, the initial assigned rating for costochondritis remained at 10 percent disabling throughout the appeal as reflected on the title page and this is the only matter presently before the Board.  

In May 2006, the Veteran testified at a hearing before the undersigned at a satellite office of the RO (Travel Board hearing); a transcript of the hearing is of record.

The appeal for an initial higher rating for costochondritis was remanded by the Board in October 2006, September 2007, August 2008, August 2009, and July 2010.  The claim for service connection for a cardiovascular condition was remanded by the Board in August 2009, and July 2010.  

The issues of entitlement to an effective date earlier than March 20, 2008 for the grant of service connection for tear, supraspinatus tendon, left shoulder and an initial evaluation in excess of 10 percent; and entitlement to a total rating for compensation purposes based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current cardiovascular disability to include hypertension.

2.  Throughout the appeal period the Veteran's service-connected costochondritis has caused moderately severe disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cardiovascular disorder, to include hypertension, have not been met. 38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §  3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial evaluation of 20 percent for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.73, Diagnostic Code 5299-5321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received the required VCAA notice in an attachment to an April 2006 letter from the RO.  There was timing deficiency in that the notice was provided after the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued after the notice was sent.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With regard to the claim for a higher initial rating for costochondritis, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  In addition, the Veteran was afforded multiple VA examinations for costochondritis and cardiovascular condition, including hypertension.  The examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the July 2010 remand, the Board sought a VA examination to address the nature and etiology of the Veteran's cardiac condition and to provide separate ratings for the Veteran's costochondritis and left shoulder disorder.  The ratings were separated and the requested examination was conducted in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the 2006 Travel Board hearing the undersigned identified the issues and suggested evidence that could substantiate the claim.  Extensive development was undertaken through multiple remands to assist the Veteran in obtaining evidence to substantiate the claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.


Service Connection Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as cardiovascular-renal disease may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his October 2004 claim, the Veteran indicated that he had had high blood pressure and cardiovascular problems since being prescribed medication in October 2001.  

The Veteran's service treatment records included a September 1982 examination and Report of Medical History for the Army National Guard that was negative for any type of cardiovascular disorder and hypertension.  His blood pressure was 118/70.  A May 2001 enlistment examination was negative for any cardiovascular disorder.  His blood pressure was 118/82.  

A May 2001 Report of Medical History was negative for any pain or pressure in chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  October 2001 emergency care and treatment records reveal that he was seen for complaints of chest pain.  His blood pressure was 136/80 and no illnesses were listed.  The next day his chest pain continued and his blood pressure was 140/75, with no listed illnesses.  A few days later, he still had chest pain and his blood pressure was 139/90.  Hypertension/past medical history of hypertension was listed as an illness.  Later in October 2001, his blood pressure was reported as 134/84.  In November 2001, his blood pressure dropped to 110/72; however, he was still being treated for chest pain and was taking Vioxx.  

Post service medical records included treatment records from VA South Texas Health Care System and Corpus Christi Outpatient Clinic.  In December 2001, the Veteran's blood pressure was 134/77.  In May 2006, he was seen for longstanding rib pain.  His blood pressure was 145/83 and his medication regimen was adjusted to improve blood pressure control.  He was prescribed Lisinopril 10 mg.  It was noted that he was diagnosed with benign hypertension in April 2004.  An October 2009 treatment record noted an additional diagnosis of essential hypertension diagnosed in August 2009 and reported that the Veteran was taking Lisinopril for his blood pressure/heart.  

A March 2005 record from the Arizona Department of Economic Security noted a medical history of hypertension and hypercholesterolemia.  His blood pressure was 138/94.  

On October 2005 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he was told in October 2001 that he had hypertension.  He was placed on medication for three months, and then discontinued it.  His blood pressure in the sitting position was 110/80, in the recumbent position was 120/80, and in the standing position was 110/80.  The examiner opined that no hypertension was detected; therefore, the hypertension was at least as likely as not due to Vioxx since the hypertension did not exist.  

Treatment records from Christus Spohn Hospital dated in 2007 included a diagnosis of hypertension and a blood pressure reading of 134/100.  

At a September 2009 VA examination, the Veteran denied any dyspnea, fatigue, dizziness, or syncope.  He had not been diagnosed with myocardial infarct, congestive heart failure, or acute rheumatic heart disease.  He denied any cardiac surgery.  The examination failed to reveal any cardiac or heart disease.  His blood pressure was 140/82, sitting.  An electrocardiogram was normal.  The examiner opined that there was no evidence currently of any cardiac condition, whether from the use of Vioxx or any other reason.  Therefore, the diagnosis remained that there was no present cardiac disease.  

On VA examination in August 2010, it was noted that the claims file was reviewed.  The Veteran's medical history was negative for myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, or other heart disease, angina, or syncope.  He had a positive history for hypertension, dizziness, and fatigue.  The examiner noted that continuous medication was required for control of hypertension.  The Veteran's blood pressure was 124/84.  

The examiner found that outside of the hypertension, there was no diagnosis of a cardiovascular disorder.  He noted that the Veteran's costochondritis and left shoulder pain/impingement could be a non-cardiac origin contributing to chest pain.  The examiner opined that the Veteran's disability of hypertension was less likely than not (less than 50/50 probability) caused by or a result of the use of Vioxx.  The examiner reasoned that the use of Vioxx had been associated with a higher risk of thrombotic cardiovascular events and transient increase in systolic blood pressure while using the medication.  

He opined that the Veteran's hypertension was not caused by or the result of active duty.  The examiner reasoned that even though there were some mild elevated blood pressure readings in the service treatment records while the Veteran was seen with active pain, there was no evidence of elevated blood pressure while the Veteran was seen for asymptomatic visits.  He added that isolated episodes of elevated blood pressure with acute illness were not diagnostic of hypertension.  There was no established diagnosis of hypertension during active duty or during a year after discharge from military active duty.  The examiner reported that the examination was normal and that there was no diagnosis.

A fundamental question is whether the Veteran has a current disability.  The extensive record is negative for any cardiovascular disease other than hypertension.  

The Court has held that in order for hypertension to be shown as a current disability, it must be present to the minimum compensable degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

For VA purposes, hypertension must be confirmed by readings taken two or more time on at least three different days.  For purposes of 38 C.F.R. § 4.104 (2010) (the rating schedule), hypertension means that diastolic blood pressure is predominantly 90 mm. or more, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm. or more.  38 C.F.R. § 4.104, Note 1 following Diagnostic Code 7101 (2010).

The word "hypertension" was used in the service medical records, but as the VA examiner observed, there were only very isolated elevated blood pressure readings.  Similarly, there have been isolated elevated blood pressure readings since service.  The diastolic readings have; however, been predominantly less than 90 and the diastolic readings have all been less than 160.  There have been no single occasions since service when there were two or more elevated readings.

Notwithstanding the diagnosis of hypertension, the Veteran has never had the requisite blood pressure readings for that disease to be shown for VA purposes.  The VA examiners performed a longitudinal review of the record and concluded that the Veteran did not meet the criteria for a diagnosis of hypertension.  On the other hand, the findings of hypertension in the record appear to have been made without such a review.  

Hypertension is a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.  This means that if the disease was identified in service and at any time thereafter, service connection would be conceded.  There must, however, be sufficient observations in service to identify the disease entity.  The service treatment records show that while hypertension was reported in service, the blood pressure measurements and VA examiners' opinions show that there were not sufficient observations to identify the disease entity.

The weight of the evidence is against a finding that the Veteran has a current cardiovascular disease, including hypertension.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Initial Rating Criteria and Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's costochondritis has been rated under DCs 5299-5024 and 5299-5010.  This reflects that costochondritis is an unlisted condition which is rated by analogy to tenosynovitis under 38 C.F.R. § 4.71a, DC 5021 and/or arthritis, due to trauma under 38 C.F.R. § 4.71a, DC 5010.  Tenosynovitis, along with the other disabilities rated under DCs 5013 and 5024 is rated as degenerative arthritis based on limitation of motion of affected parts.  Likewise, arthritis, due to trauma (substantiated by x-ray findings) is to be rated as degenerative arthritis.  

Degenerative arthritis is rated under DC 5003.  Under DC 5003, there are 10 and 20 percent ratings based on X-ray findings.  However, Note 2 to DC 5003 provides that these ratings are not to be utilized in rating tenosynovitis and the other conditions listed in DCs 5013 to 5024.  

Under DC 5003, when there is noncompensable limitation of motion under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's service-connected costochondritis had been assigned a staged 10 percent rating based on complaints of pain with coughing, deep inspiration, twisting, and turning.  The rating was subsequently increased to 20 percent rating based, in part, on limitation of motion of the left shoulder.  However, as previously stated, the Veteran is now separately service connected for tear, supraspinatus tendon, left shoulder and has been assigned a 10 percent disability evaluation based on limitation of motion of the left shoulder.  Thus the initial 10 percent rating assigned for costochondritis is continued.  The Board points out that the evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14.  As such assigning a rating for the Veteran's costochondritis due to limitation of motion for the left shoulder would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 as that symptomatology is considered in the separate rating assigned for the Veteran's left shoulder disorder. 

The Board must consider other potentially applicable codes.  Costochondritis has historically been rated at times under the provisions of 38 C.F.R. § 4.71a, DC 5297 (removal of the ribs).  Since the rating criteria are predicated on the removal or resection of two or more ribs without regeneration, and the appellant has had no ribs removed and there are no findings of disability equivalent to removal of any ribs a rating under this Diagnostic Code is not appropriate.  

The Board notes that costochondritis may essentially be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  Of note, musculoskeletal disabilities are rated on limitation of motion.  As no limitation of motion has been reported as associated with the Veteran's service-connected costochondritis, outside of his left shoulder (which is separately rated), the Board finds that the appellant's disability is better evaluated as a musculoskeletal disability under Diagnostic Code 5321.  38 C.F.R. § 4.73.  This Diagnostic Code provides for evaluation of Muscle Group XXI, muscles of respiration, thoracic muscle group.  Moreover, as his costochondritis essentially only involves the muscles of the chest, no other diagnostic criteria, such as the criteria for respiratory disorders, are applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

Diagnostic Code 5321, which assigns compensable ratings with regard to the thoracic muscle group, assigns a non-compensable disability rating for slight disability, a 10 percent rating for moderate disability, and a 20 percent rating for moderately severe and severe disability.  38 C.F.R. § 4.73 (2010).

Subsection (c) of 38 C.F.R. § 4.56 describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that ratings under 38 C.F.R. § 4.56 are essentially a totality-of- the-circumstances test and that no single factor is per se controlling.

Under 38 C.F.R. § 4.56(d)(2), moderate muscle disability is characterized by consistent complaint of one or more of the above cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue.  Relevant objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2010).

Moderately severe muscle disability is characterized by consistent complaint of the above cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3) (2010).  

Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2010).

Severe disability of muscles is characterized by consistent complaint of the above cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4) (2010).  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; and severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  38 C.F.R. § 4.56(d)(4) (2010).  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4) (2010). 

By way of background, the Veteran's service treatment records included an October 2001 emergency room record that showed complaints of chest pain and shortness of air.  His chest pain was found to be muscular.  He was treated again in October 2001 for pain in the left side of his chest radiating into his left arm.  He was diagnosed with musculoskeletal chest pain.  In November 2001, his condition was described as left rib dysfunction and chronic costal chondritis.  He was placed on a temporary profile in November 2001 for rib pain.  

Treatment records from VA South Texas Health Care System and Corpus Christi Outpatient Clinic showed that the Veteran was seen in December 2001 for complaints of constant aching pain to the left side of the chest, ribs, and shoulder.  There was pain with coughing, deep inspiration, twisting, and turning.  In May 2006, he was diagnosed with long standing rib pain and x-rays of the chest and ribs taken around the same time were within normal limits.  Physical examination revealed no musculoskeletal atrophy.  An August 2009 record noted that he was working as a security guard, but was recently laid off and currently unemployed.  A physical examination noted that there was no respiratory distress and no cyanosis.  

On February 2002 VA examination, the Veteran reported left-sided chest pain that radiated into his left arm to his fingers with intermittent pain.  He also cited pain when taking deep breaths.  Physical examination revealed tenderness over the left lower ribs in the mid-axillary line.  The lungs were clear to percussion and auscultation.  He was diagnosed with chest wall pain.

Treatment records from Christus Spohn Hospital included August 2003, November 2003, May 2004, and December 2004 chest x-rays for acute bronchitis, cough and congestion, chest pain, and rib cage pain, respectively, that were all within normal limits.  A May 2004 stress test and nuclear scan reports were also within normal limits.  An April 2006 treatment record showed that the Veteran was seen for an acute exacerbation of costochondritis and was advised to avoid exertion or movement that caused rib pain.  In February 2008, he was seen in the emergency room for chest pains and was provided a doctor's excuse to miss two days of work.  A February 2009 bone scan for bilateral costal margin pain revealed symmetrical uptake in the shoulders, hip joints, and the sternoclavicular joints.  The physician found that the findings in the above specified regions were consistent with degenerative joint disease.  

A March 2005 record from the Arizona Department of Economic Security included an associated chest x-ray that revealed no abnormalities of the lungs, heart, or bones.  

In March 2005 statement from his daughter and daughter-in-law, they reported that the Veteran was in constant pain and could not lift more than 25 pounds.  Also, he was struggling financially because he could not work.  In an August 2005 statement from the Veteran's supervisor, she indicated a concern as to whether the Veteran was able to complete the essential functions of his job, including pushing a lawn mower, operating a weed eater, etc.  

On August 2005 VA examination, the Veteran reported that he had constant left rib pain.  The examiner stated that the Veteran's rib pain was located in the posterior rib cage area around the 8th, 9th, and 10th ribs and there was no specific association between these areas of pain and tenderness and the left shoulder joint.  

The record showed that in January 2006, the Veteran was denied Social Security Administration disability benefits for a left shoulder disorder and essential hypertension.  

At his May 2006 Travel Board hearing, the Veteran indicated that his costochondritis caused him to change his employment at least five times.  He had problems carrying his equipment up a ladder as an air conditioning maintenance man.  As a bus driver he had problems getting underneath the boards to change the diesel filter as it put a toll on his arms and ribs.  He indicated that he could not lift anything heavier than 25 pounds and that going from hot to cold places caused pain.   The Veteran via his representative stated that the condition caused an industrial impairment that hadn't been considered in his case.  

On September 2009 VA examination for the heart, the Veteran reported current complaints of occasional chest pain.  He indicated that he worked as a security officer, but had not worked since July 2008.  He was quite active.  He walked two miles daily without any chest pain.  He denied dyspnea, fatigue, dizziness, or syncope.  Physical examination revealed that his lungs were clear to auscultation and percussion.  There were no rales, no rhonchi, and no wheezing.  His abdomen was soft, there was no tenderness, and there were no masses.  The organs were within normal limits.  No organomegaly were detected.  The extremities were symmetrical.  

In August 2008 correspondence, Dr. J. A. L. (who treats the Veteran at VA Corpus Christi Outpatient Clinic) reported that the Veteran had compensatory pain because of his inability to use his shoulder effectively.  He had other muscle groups on the same side bother him significantly with lifting and any strenuous activity.  He was completely disabled from his usual profession of air-conditioning maintenance.  He recently had to turn down the significantly high paying jobs secondary to the inability to perform with his left shoulder.  

A January 2009 VA examination for left shoulder costochondritis clarified the diagnosis as infraspinatus tendon partial tear and addressed the symptomatology as it related to the Veteran's left shoulder.  
  
On August 2010 VA examination, the Veteran denied a history of a non-productive cough, productive cough, and wheezing.  He had a positive cardiac history of hypertension, dizziness, fatigue, and dyspnea.  He indicated that he had non-anginal chest pain.  Pain occurred on exertion and dyspnea occurred on moderate exertion.  He described the pain as throbbing chest pain on the left side that involved the upper left chest, ribs, and left shoulder that was associated with physical activity (such as mowing the lawn, pushing, mopping, and walking) or movement of the body torso.  Chest pain gradually improved with discontinuation of physical activity and ibuprofen.  On examination, he complained of transient chest pain at the left lower ribcage only at deep inspiration.  There was no pain at chest wall palpation.  There was no evidence of abnormal breath sounds.  He was in no apparent distress with a normal body build and posture.  He reported that he was unemployed because no one wanted to hire him due to his medical condition and risk of liability.  The examiner noted that the Veteran had a medical history of costochondritis and left shoulder pain/impingement that could be a non-cardiac origin condition contributing to his chest pain.  

In this case, the Veteran has consistently complained of chest pain on the left side that involved the upper left chest, ribs, and left shoulder.  He experienced pain with physical activity (such as mowing the lawn, pushing, mopping, and walking), movement of the torso, coughing, deep inspiration, twisting, and turning.  He also indicated that could not lift anything heavier than 25 pounds.  In this regard, it is acknowledged that the Veteran is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Contentions were made at the May 2006 hearing, to the effect that his condition caused an industrial impairment that hadn't been considered in his case.  He reported problems carrying his equipment, putting stress on his arms and ribs, and going from hot to cold places.  Likewise statements received in March 2005 from his daughter and daughter-in-law indicated that he was in constant pain, could not lift more than 25 pounds, and the condition interfered with his work.  In an August 2005 statement from his supervisor, she expressed a concern as to whether he was able to complete the essential functions of his job as Maintenance Supervisor, including pushing a lawn mower, operating a weed eater, etc.  While carefully considering these statements, along with the clinical evidence, the Board finds that the Veteran's costochondritis reflects a moderately severe impairment.  

Objective findings from VA examinations of February 2002 and August 2010, revealed tenderness over the left lower ribs in the mid-axillary line transient and chest pain at the left lower ribcage at deep inspiration.  Pain occurred on exertion and dyspnea occurred on moderate exertion.  A positive history of fatigue and dizziness was also noted.  In August 2008 correspondence, Dr. J. A. L. indicated that the Veteran's disorder interfered with his work.  Although Dr. J. A. L. stated that the Veteran had to turn down high paying jobs due to his left shoulder, Dr. J. A. L. also stated that the Veteran had left-sided muscle groups, other than his shoulder, that bothered him significantly with lifting and any strenuous activity and that the Veteran was completely disabled from his usual profession of air-conditioning maintenance.  The evidence of record reasonably supports a conclusion that a 20 percent rating is warranted for the Veteran's costochondritis for the entire appeal period.  

The medical evidence of record shows the Veteran has consistently complained of chest pain throughout the entire appeal period.  Dr. J. A. L. indicated that the muscle groups on the left side interfered with the Veteran's recreational activities that involved lifting or any strenuous activity as well as employment.  Notably he is not employed.  Accordingly, the Board finds that the criteria for the 20 percent (maximum schedular) rating under Code 5321 are met throughout, and that such rating is warranted.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation on a schedular basis.



Extraschedular Consideration

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary. Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization". Id.

In this case, the evidence raises the question of whether the Veteran is entitled to an increased evaluation on an extraschedular basis by establishing interference with employment secondary to costochondritis.  Despite this, no referral is needed.  The rating criteria contemplate a moderately severe or severe disability.  The Veteran's disability falls within these criteria and there is no evidence of manifestations outside the rating schedule.  The schedular criteria upon which the evaluation is based reasonably describe the level and symptomatology of the Veteran's costochondritis and include consideration of evidence of an inability to keep up with work requirements.


ORDER

Service connection for a cardiovascular disease, to include hypertension, is denied.

Entitlement to an initial evaluation of 20 percent for costochondritis is granted, effective November 30, 2011.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the agency of original jurisdiction denied TDIU in 2010 and the Veteran did not appeal; however in recent years he has submitted additional evidence of unemployability.  Moreover, TDIU is part of his appeals of the initial ratings.  Rice.

The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Such an opinion has not yet been obtained.

An April 2010 report of contact indicates that the Veteran was claiming an increased rating for major depression.  This issue does not appear to have been adjudicated and is inextricably intertwined with that of his entitlement to TDIU.

In the February 2011 rating decision, a DRO granted service connection for tear, supraspinatus tendon, left shoulder and assigned an initial evaluation of 10 percent effective March 20, 2008.  In February 2011, the Veteran filed notice of disagreement as it related to the date of service connection and the assigned evaluation.  The Veteran has yet to be issued an SOC regarding these claims.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely notice of disagreement and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, these matters will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine whether his service connected disabilities combine to preclude all gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should review the claims folder and note such review in the examination report or addendum.  The examiner should provide a rationale for the opinion as to the Veteran's employability that takes into account the Veteran's reports.

2.  The AOJ should issue a statement of the case as to the issues of entitlement to an effective date earlier than March 20, 2008 for tear, supraspinatus tendon, left shoulder and an initial evaluation in excess of 10 percent for tear, supraspinatus tendon, left shoulder.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted. 

3.  The AOJ should adjudicate the Veteran's entitlement to TDIU and an increased rating for major depression.  If he does not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If any benefit for which an appeal has been perfected remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


